
	

114 SRES 293 ATS: Supporting the goals and ideals of National Domestic Violence Awareness Month, commending domestic violence victim advocates, domestic violence victim service providers, crisis hotline staff, and first responders serving victims of domestic violence for their compassionate support of victims of domestic violence, and expressing the sense of the Senate that Congress should continue to support efforts to end domestic violence and hold perpetrators of domestic violence accountable.
U.S. Senate
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 293
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2015
			Mr. Grassley (for himself, Mr. Leahy, Ms. Ayotte, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		October 28, 2015Committee discharged; considered and agreed toRESOLUTION
		Supporting the goals and ideals of National Domestic Violence Awareness Month, commending domestic
			 violence victim advocates, domestic violence victim service providers,
			 crisis
			 hotline staff, and first responders serving victims of domestic violence
			 for their compassionate support of victims of domestic violence, and
			 expressing the sense of
			 the Senate that Congress should continue to support efforts to end
			 domestic violence and hold perpetrators of domestic violence accountable.
	
	
 Whereas domestic violence victim advocates, domestic violence service providers, domestic violence first responders, and other individuals in the United States observe the month of October, 2015, as National Domestic Violence Awareness Month in order to increase awareness in the United States about the issue of domestic violence;
 Whereas it is estimated that each year up to 9,000,000 individuals in the United States are victims of intimate partner violence, including—
 (1)physical violence; (2)rape; or
 (3)stalking; Whereas more than 1 in 5 women in the United States and up to 1 in 7 men in the United States have experienced severe physical violence by an intimate partner;
 Whereas domestic violence affects women, men, and children of every age and background, but women— (1)experience more domestic violence than men; and
 (2)are significantly more likely than men to be injured during an assault by an intimate partner;
 Whereas women aged 18 to 34 typically experience the highest rates of intimate partner violence, according to the Bureau of Justice Statistics;
 Whereas most female victims of intimate partner violence have been victimized by the same offender previously;
 Whereas domestic violence is cited as a significant factor in homelessness among families; Whereas research shows that households in which children are abused or neglected are likely to have a higher rate of intimate partner violence;
 Whereas millions of children are exposed to domestic violence each year; Whereas victims of domestic violence experience immediate and long-term negative outcomes, including detrimental effects on mental and physical health;
 Whereas crisis hotlines serving domestic violence operate 24 hours per day, 365 days per year, and offer important—
 (1)crisis intervention; (2)support;
 (3)information; and (4)referrals for victims;
 Whereas staff and volunteers of domestic violence shelters and programs in the United States, in cooperation with 56 State and territorial coalitions against domestic violence, serve—
 (1)thousands of adults and children each day; and (2)at least 1,000,000 adults and children each year;
 Whereas law enforcement officers in the United States put their lives at risk each day by responding to incidents of domestic violence, which can be among the most volatile and deadly disturbance calls;
 Whereas Congress first demonstrated a significant commitment to supporting victims of domestic violence through the landmark enactment of the Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.);
 Whereas Congress has remained committed to protecting survivors of all forms of domestic violence and sexual abuse by making Federal funding available to support the activities that are authorized under—
 (1)the Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.); and
 (2)the Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.); Whereas there is a need to continue to support programs and activities aimed at domestic violence intervention and domestic violence prevention in the United States; and
 Whereas individuals and organizations that are dedicated to preventing and ending domestic violence should be recognized: Now, therefore, be it
		
	
 That— (1)the Senate supports the goals and ideals of National Domestic Violence Awareness Month; and
 (2)it is the sense of the Senate that Congress should— (A)continue to raise awareness of domestic violence in the United States and the corresponding devastating effects of domestic violence on survivors, families, and communities; and
 (B)pledge continued support for programs designed—
 (i)to assist survivors; (ii)to hold perpetrators accountable; and
 (iii)to bring an end to domestic violence.  